Citation Nr: 0819640	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based upon the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, FC, and RCJ


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim.  The case is 
currently under the jurisdiction of the RO in Chicago, 
Illinois.

The veteran provided testimony at a hearing before personnel 
at the RO in October 2005.  A transcript of this hearing has 
been associated with his VA claims folder.  He was also 
scheduled for a hearing before a Veterans Law Judge in August 
2007, but failed to appear.  Accordingly, his request for a 
Board hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).

The Board observes that the veteran also initiated an appeal 
to a January 2006 rating decision which denied multiple 
claims.  However, he did not perfect this appeal by filing a 
timely Substantive Appeal after a Statement of the Case (SOC) 
was promulgated in May 2007.  See 38 C.F.R. §§ 20.200, 
20.302.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

For the reasons stated below, the Board finds that additional 
development is required in the instant case.  Accordingly, 
the case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for aid and attendance or 
by reason of being housebound.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.351(a)(1).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  To 
establish entitlement to special monthly pension based on the 
need for regular aid and attendance, the veteran must be a 
patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 
3.351.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The Board observes that the veteran was accorded a VA medical 
examination regarding this case in May 2004.  Although he 
underwent a subsequent VA medical examination in April 2005, 
this was in regard to other claims that were subsequently 
adjudicated by the January 2006 rating decision.  In any 
event, the Board observes that neither of these examinations 
contains a specific medical opinion as to whether the 
veteran's medical condition was such that he required regular 
aid and attendance, or was housebound.  Moreover, as it has 
been over 4 years since the May 2004 examination, and 3 years 
since the April 2005 examination, the Board is of the opinion 
the evidence of record may not accurately reflect the current 
severity of the veteran's medical condition.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of the foregoing, the Board concludes that a 
new examination is necessary for a full and fair adjudication 
of the veteran's claim.  Therefore, a remand is required in 
the instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the veteran's case is REMANDED for the 
following:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran since May 2007.  
After securing any necessary release, 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate whether he requires aid and 
attendance or is housebound.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.

It is imperative that the examiner's 
assessment include, but not be limited 
to, an evaluation of such conditions as: 
inability of the appellant to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of the appellant 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  Further, the examiner 
should also comment on whether the 
veteran is substantially confined to his 
dwelling or immediate premises and 
whether it is reasonably certain that the 
disabilities and resultant confinement 
will continue throughout his lifetime.

If the examiner is unable to provide the 
requested information without resorting 
to speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, please 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the issuance of the November 
2005 SOC, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

